             Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
                                                             1       )   Case No. 20-32519 (DRJ)
    NEIMAN MARCUS GROUP LTD LLC, et al.,
                                                                     )
                              Debtors.                               )   (Joint Administration Requested)
                                                                     )
                                                                     )   Re: Docket No. __

                          ORDER (I) RESTATING AND
                   ENFORCING THE WORLDWIDE AUTOMATIC
                 STAY, ANTI-DISCRIMINATION PROVISIONS, AND
             IPSO FACTO PROTECTIONS OF THE BANKRUPTCY CODE,
          (II) PERMITTING THE DEBTORS TO MODIFY THE AUTOMATIC
        STAY IN THEIR SOLE DISCRETION TO PROCEED WITH LITIGATION
     OR CONTESTED MATTERS COMMENCED PREPETITION, (III) APPROVING
    THE FORM AND MANNER OF NOTICE, AND (IV) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) restating and enforcing the

worldwide automatic stay, anti-discrimination provisions, and ipso facto protections of the

Bankruptcy Code, (b) modifying the automatic stay, to the extent the Debtors deem appropriate in

their sole discretion, to proceed with litigation or contested matters commenced before the Petition

Date against the Debtors, (c) approving the form and manner of notice, and (d) granting related



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
      (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
      (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
      Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
      (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664);
      NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term
      Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group
      LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’
      service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.

2      Capitalized terms used and not defined herein have the meanings ascribed to them in the Motion.
        Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 2 of 11




relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having found that

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that it

may enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in

the best interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court

having found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion

were appropriate under the circumstances and no other notice need be provided; and this Court

having reviewed the Motion and having heard the statements in support of the relief requested

therein at a hearing before this Court (the “Hearing”); and this Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted on a final basis as set forth herein.

        2.      Subject to section 362 of the Bankruptcy Code, all persons (including individuals,

partnerships, corporations, and other entities and all those acting on their behalf) and governmental

units, whether of the United States, any state or locality therein or any territory or possession

thereof, or any non-U.S. jurisdiction (including any division, department, agency, instrumentality

or service thereof, and all those acting on their behalf), are hereby stayed, restrained and enjoined

from:

                (a)     commencing or continuing (including the issuance or employment of
                        process) any judicial, administrative, or other action or proceeding against
                        the Debtors that was or could have been commenced before the
                        commencement of the Debtors’ chapter 11 cases or recovering a claim


                                                    2
       Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 3 of 11




                       against the Debtors that arose before the commencement of the Debtors’
                       chapter 11 cases;

               (b)     enforcing, against the Debtors or against property of their estates,
                       a judgment or order obtained before the commencement of the Debtors’
                       chapter 11 cases;

               (c)     taking any action, whether inside or outside the United States, to obtain
                       possession of property of the Debtors’ estates, wherever located, or to
                       exercise control over property of the estates or interfere in any way with the
                       conduct by the Debtors of their businesses, including, without limitation,
                       attempts to interfere with deliveries or events or attempts to arrest, seize or
                       reclaim any equipment, supplies or all other assets in which the Debtors
                       have legal or equitable interests;

               (d)     taking any action to create, perfect, or enforce any lien against the property
                       of the Debtors’ estates;

               (e)     taking any action to create, perfect, or enforce against property of
                       the Debtors any lien to the extent that such lien secures a claim that arose
                       prior to the commencement of the Debtors’ chapter 11 cases;

               (f)     taking any action to collect, assess, or recover a claim against the Debtors
                       that arose prior to the commencement of the Debtors’ chapter 11 cases;

               (g)     offsetting any debt owing to the Debtors that arose before the
                       commencement of the Debtors’ chapter 11 cases against any claim against
                       the Debtors; and

               (h)     commencing or continuing any proceeding concerning the Debtors, subject
                       to the provisions of 11 U.S.C. § 362(b).

       3.      Pursuant to sections 362 and 365 of the Bankruptcy Code, notwithstanding a

provision in a contract or lease or any applicable law, all persons are hereby stayed, restrained, and

enjoined from terminating or modifying any and all contracts and leases to which the Debtors are

party or signatory, at any time after the commencement of these cases because of a provision in

such contract or lease that is conditioned on the: (a) insolvency or financial condition of the

Debtors at any time before the closing of these cases; or (b) commencement of these cases under

the Bankruptcy Code. Accordingly, all such persons may be required to continue to perform their

obligations under such leases and contracts during the postpetition period.


                                                  3
       Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 4 of 11




       4.      Pursuant to section 525 of the Bankruptcy Code, all governmental units and other

regulatory authorities are prohibited and enjoined from: (a) denying, revoking, suspending, or

refusing to renew any license, permit, charter, franchise, or other similar grant to the Debtors;

(b) placing conditions upon such a grant to the Debtors; or (c) discriminating against the Debtors

with respect to such a grant, solely because the Debtors are debtors under the Bankruptcy Code,

may have been insolvent before the commencement of these chapter 11 cases, or are insolvent

during the pendency of these chapter 11 cases.

       5.      For the avoidance of doubt, this Order does not limit, expand, or enlarge the rights

afforded to the Debtors or any other party under the Bankruptcy Code, nor does it modify the rights

provided under §362(b)(4), and all rights of parties in interest to assert that any action is subject,

or not subject, to the stay and injunction contemplated by section 362 of the Bankruptcy Code and

this Order, including because of the operation of section 362(b) of the Bankruptcy Code, are

preserved.

       6.      The form of Notice, attached as Exhibit 1 hereto, is approved. The Debtors are

authorized, but not directed, to serve the Notice upon creditors, governmental units or other

regulatory authorities, and/or interested parties wherever located. The Debtors are authorized to

procure and provide true and correct foreign-language translations of the Motion, this Order, or

any other materials filed in these chapter 11 cases to any foreign party in interest at the Debtors’

discretion.

       7.      Nothing in this Order or the Motion shall constitute a rejection or assumption by

the Debtors, as debtors in possession, of any executory contract or unexpired lease.

       8.      The automatic stay is modified, solely to the extent the Debtors deem appropriate

in their reasonable business judgment, to permit the Debtors to allow litigation or contested matters



                                                  4
      Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 5 of 11




commenced before the Petition Date to proceed, so long as the Debtors provide prior notice to the

U.S. Trustee for the Southern District of Texas and counsel to any official committee appointed in

these chapter 11 cases.

       9.      This Order remains subject to section 362 of the Bankruptcy Code, including its

exceptions.

       10.     Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

       11.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       12.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       13.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2020

                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 5
Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 6 of 11




                             Exhibit 1

                          Form of Notice
             Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 7 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
                                                             1       ) Case No. 20-32519 (DRJ)
    NEIMAN MARCUS GROUP LTD LLC, et al.,
                                                                     )
                              Debtors.                               ) (Joint Administration Requested)
                                                                     )
                                                                     )

               NOTICE OF ENTRY OF AN ORDER RESTATING AND
     ENFORCING THE WORLDWIDE AUTOMATIC STAY, ANTI-DISCRIMINATION
     PROVISIONS, AND IPSO FACTO PROTECTIONS OF THE BANKRUPTCY CODE

             PLEASE TAKE NOTICE that on May 7, 2020, the above-captioned debtors and debtors

in possession (the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

Southern District of Texas (the “Court”). The Debtors’ chapter 11 cases are pending before the

Honorable David R. Jones, United States Bankruptcy Judge, and are being jointly administered

under the lead case In re Neiman Marcus Group LTD LLC, et. al., Case No. 20-32519 (DRJ).

             PLEASE TAKE FURTHER NOTICE that pursuant to section 362(a) of the Bankruptcy

Code, the Debtors’ filing of their respective voluntary petitions operates as a self-effectuating,

statutory stay or injunction, applicable to all entities and protecting the Debtors from, among other



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
      (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
      (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
      Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
      (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664);
      NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term
      Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group
      LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’
      service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
       Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 8 of 11




things: (a) the commencement or continuation of a judicial, administrative, or other action or

proceeding against the Debtors (i) that was or could have been commenced before the

commencement of the Debtors’ cases or (ii) to recover a claim against the Debtors that arose before

the commencement of the Debtors’ cases; (b) the enforcement, against the Debtors or against any

property of the Debtors’ bankruptcy estates, of a judgment obtained before the commencement of

the Debtors’ cases; or (c) any act to obtain possession of property of or from the Debtors’

bankruptcy estates, or to exercise control over property of the Debtors’ bankruptcy estates.2

        PLEASE TAKE FURTHER NOTICE that pursuant to the Order (I) Restating and

Enforcing the Worldwide Automatic Stay, Anti-discrimination Provisions, and Ipso Facto

Protections of the Bankruptcy Code, (II) Permitting the Debtors to Modify the Automatic Stay in

Their Sole Discretion to Proceed with Litigation or Contested Matters Commenced Prepetition,

(III) Approving the Form and Manner of Notice, and (IV) Granting Related Relief (the “Order”)

[Docket No. [●]], entered on [●], 2020, and attached hereto as Exhibit A, all persons wherever

located (including individuals, partnerships, corporations, and other entities and all those acting

on their behalf), persons party to a contract or agreement with the Debtors, governmental units,

whether of the United States, any state or locality therein or any territory or possession thereof, or

any foreign country (including any division, department, agency, instrumentality or service

thereof, and all those acting on their behalf), are hereby put on notice that they are subject to the

Order and must comply with its terms and provisions.

        PLEASE TAKE FURTHER NOTICE that any entity that seeks to assert claims or

interests against, seeks or asserts causes of action or other legal or equitable remedies against, or


2   Nothing herein shall constitute a waiver of the right to assert any claims, counterclaims, defenses, rights of setoff
    or recoupment or any other claims of the Debtors against any party to the above-captioned cases. The Debtors
    expressly reserve the right to contest any claims which may be asserted against the Debtors.


                                                           2
       Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 9 of 11




otherwise exercises any rights in law or equity against the Debtors or their estates must do so in

front of the Court pursuant to the Order, the Bankruptcy Code, and applicable law.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, any governmental

agency, department, division or subdivision, or any similar governing authority is prohibited from,

among other things: (a) denying, revoking, suspending, or refusing to renew any license, permit,

charter, franchise, or other similar grant to the Debtors; (b) placing conditions upon such a grant

to the Debtors; or (c) discriminating against the Debtors with respect to such a grant, solely because

the Debtors are debtors under the Bankruptcy Code, may have been insolvent before the

commencement of these chapter 11 cases, or are insolvent during the pendency of these chapter 11

cases as set forth more particularly in the Order.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, parties to contracts or

agreements with the Debtors are prohibited from terminating such contracts or agreements because

of a Debtor’s bankruptcy filing—except as permitted by the Court under applicable law.

       PLEASE TAKE FURTHER NOTICE that pursuant to sections 105(a) and 362(k) of the

Bankruptcy Code and Rule 9020 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), among other applicable substantive law and rules of procedure, any

person or governmental unit seeking to assert its rights or obtain relief outside of the processes set

forth in the Order, the Bankruptcy Code, and applicable law may be subject to proceedings in front

of the Court for failure to comply with the Order and applicable law—including contempt

proceedings resulting in fines, sanctions, and punitive damages against the entity and its assets

inside the United States.

       PLEASE TAKE FURTHER NOTICE that additional information regarding

the Debtors’ chapter 11 cases, including copies of pleadings filed therein, may be obtained by:



                                                     3
      Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 10 of 11




(a) reviewing     the   publicly-available   docket   of   the   Debtors’   chapter   11   cases   at

http://www.txs.uscourts.gov/bankruptcy (PACER login and password required); (b) accessing the

Debtors’ publicly available website providing information regarding these chapter 11 cases,

located online at https://cases.stretto.com/NMG; or (c) contacting the undersigned proposed

co-counsel for the Debtors.

 Houston, Texas
 [______], 2020

 /s/ DRAFT
 JACKSON WALKER L.L.P.                                KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)           KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)              Anup Sathy, P.C. (pro hac vice pending)
 Kristhy M. Peguero (TX Bar No. 24102776)             Chad J. Husnick, P.C. (pro hac vice pending)
 Veronica A. Polnick (TX Bar No. 24079148)            300 North LaSalle Street
 1401 McKinney Street, Suite 1900                     Chicago, Illinois 60654
 Houston, Texas 77010                                 Telephone:       (312) 862-2000
 Telephone:      (713) 752-4200                       Facsimile:       (312) 862-2200
 Facsimile:      (713) 752-4221                       Email:           anup.sathy@kirkland.com
 Email:          mcavenaugh@jw.com                                     chad.husnick@kirkland.com
                 jwertz@jw.com
                 kpeguero@jw.com                      -and-
                 vpolnick@jw.com
                                                      Matthew C. Fagen (pro hac vice pending)
 Proposed Co-Counsel to the Debtors                   601 Lexington Avenue
 and Debtors in Possession                            New York, New York 10022
                                                      Telephone:     (212) 446-4800
                                                      Facsimile:     (212) 446-4900
                                                      Email:         matthew.fagen@kirkland.com

                                                      Proposed Co-Counsel to the Debtors
                                                      and Debtors in Possession




                                                  4
Case 20-32519 Document 37-1 Filed in TXSB on 05/07/20 Page 11 of 11




                      Exhibit A to Form Notice

                               Order
